63 N.Y.2d 667 (1984)
Joseph Luka et al., Appellants,
v.
New York City Transit Authority, Respondent.
Court of Appeals of the State of New York.
Decided July 5, 1984.
Harry Kresky for appellants.
Lawrence A. Silver for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the opinion by Justice Max Bloom at the Appellate Division (100 AD2d 323).